Title: To James Madison from David H. Robinson, 27 January 1813
From: Robinson, David H.
To: Madison, James


Sir,
Bowling green K. 27th. Jan. 1813.
That I am an American Citizen must be my appology for the liberty I take in addressing you: but through the medium of my address you will not view a Sycophant standing cap-in hand soliciting an appointment; nor a petulant Censor faulting measures for which his imbecile brain cannot suggest a reason. No Sir, I am none of those, I profess that my motive is publick good: You will readily agree with me when I say that the practical blessings of a Republic would be Jeopardised if men, untried, and apperently destitute of merit, through the specious recommendation of their friends should be appointed to fill the most important offices in the nation.

I am informed through a source to which I attach Credit, that the friends of Capt. Anthony Butler, of Russellville, Kentucky, have designated him as a proper Successor for the illustrious Wm H. Harrison in his gubernatorial seat! Had you possessed a personal knowledge of Capt Butler, the necessity of this Epistle would have been superceded, for I, as well as the rest of the Citizens of Kentucky rely with the proudest confidence on your superior discernment and ability: but expecting the information [you] would receive on this subject would be altogether on one side I have taken the liberty to state a few unvarnished facts.
About five years ago Capt Butler emigrated to this Country, from S. Carolina & in that short time has successively solicited an Appointment in the U S Army, the place of the Judge of the Court of Appeals in this State, an Appointment by the people as Representative in Congress in which he was left out by an overwhelming majority—An Appointment by the legislature of this State of Senator of the U. S. in Congress but in every effort for advancement he has been superceeded by men in whom the people could repose confidence. The people of Kentucky, I believe, have been uniform in their attatchment to Republicanism & the[y] prefer having political servants “not only chaste but unsuspected.”
When Capt Butler first arrived at Russellville he figured as a Gentleman of easy fortune who had retired from the profession of the law to sip the pleasures of life this he certainly done [sic] in what some call a Gentleman like manner; but in a manner not altogether approbated by the People: But in his congressional Canvass with the people he repeatedly disclaimed having ever practiced as an Attorney: I believe the fact to be that he has practiced as a Lawyer in S. Carolina but soon found it was not his path to eminence. His fashionable course has attached some men to his interest but I know of nothing else to recommend him; at least you will discover that from his repeated solicitation for offices there is no danger of damping the genious of unassuming merit. Sir, with the highest consideration your Mo’t Ob’t
David H. Robinson.
